Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25 and 26 are rejected under 35 U.S.C. 102(a1) as being anticipated by Cunningham et al. (US 2011/0152408).
           Example 1 of the reference discloses a process in which 150 parts particulate epoxy resin (based on 1,000 parts final composition) as in applicants “polar polymer” and 5.85 parts “curing agents” as in applicants “crosslinking agent” and 50 parts maleinated PE as in applicants “polyolefin” are melt compounded in an extruder (paragraph 65), with 100 parts filler and 694 parts MDPE as in applicants “secondary polymer composition”.         
  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claims 25 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 and 33 of copending Application No. 16663121 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims do not exclude the additional features of the copending claims and the copending claims therefore anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20, 23, 25 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 and 18-26 of copending Application No. 16502724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims do not exclude the additional features of the copending claims and the copending claims therefore anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 8, 12 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed 2-17-21 have been fully considered but they are not persuasive. Applicants argue that Cunningham does not disclose “generation and subsequent dilution of a masterbatch”. However, no such limitation appears in claims 25 and 26 and furthermore with regard to claim 25 it would be irrelevant even if such a limitation were present since claim 25 is drawn to a product not a process. Applicants also argue that “formation of a masterbatch” which is “then mixed with a second amount of polyolefin” is not disclosed by Cunningham but no such limitation appears in claims 25 and 26 either.
Applicants request withdrawal of the obviousness type double patenting rejections in view of the amendments. However, claims 25 and 26 have not been amended.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
2-19-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765